DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to the Request for Continued Examination received March 4, 2021, in reference to amended claims filed February 4, 2021.
	Claims 1, 8, and 15 are amended.  Claims 1, 3-8, 10-15, and 17-20 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 8, and 15:

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 1, 8, and 15 recite the limitation "at least two of the collection modules provide different subsets of the plurality of types of system status information."  However, the antecedent basis for the at least two collection modules is merely "a" collection module, previously recited in the claim.  It is unclear if this limitation is meant to introduce a new collection module (a second collection module) or if this refers back to "a" collection module, or if this is meant to refer back to the collection filters which is ambiguous on the number of filters ("a" filter is the antecedent basis for "each of the filters" – it is not clear that there is an antecedent issue here).  Therefore, there is insufficient antecedent basis for this limitation in the claim and the lack of antecedent basis renders the scope unclear.
Claims 3-7, 10-14, and 17-20 are rejected for being dependent on claims 1, 8, and 15. 
Therefore, claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (July 2020).  

	Per Applicant's claims, 
Claims 1 and 3-7 are a method, which is a process.
Claims 8 and 10-14 are a system, which is a machine.
Claims 15 and 17-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).

A method comprising: collecting system status information about a plurality of computer systems of a plurality of customers, the system status information comprising a plurality of types of system status information, 
each of the plurality of customers providing at least a subset of the plurality of types of system status information based on a collection filter set up by and corresponding to each of the plurality of customers, 
each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected and each of the collection filters providing authorization for the collecting to access the at least a subset of the plurality of types of system status information, 
wherein at least two of the collections provide different subsets of the plurality of types of system status information,
removing customer identifiers from the received system status information; and performing for a customer of the plurality of customers, 
determining, based at least in part on a collection filter corresponding to the customer, whether a type of the plurality of types of system status information was received from the customer; and based at least in part in determining that the type of system status information was received from the customer,
determining a trend in the type of system status information that was received from the customer, the trend determined based at least in part on system status information received from at least one other of the plurality of customers; and providing 
	These steps, drawn from the claim language, define the abstract idea steps.  First, information can be collected mentally, for example, a user can see system status information on a computer monitor.  This information can include information about multiple systems of a plurality of customers.  A user could easily look at computers on a network and the processes they are running, for example.  That information can be provided that is a subset of plurality of types of information based on a collection filter that corresponds to each of the customers can be done on paper.  For example, a rule could be set up that customer A only sends information types 1-3 (on paper), and customer B sends information 2-5, also on paper.  Then, mentally, one could follow that rule by receiving information 1-3 from customer A by looking at information 1-3, and information 2-5 from customer B by looking at it.  The further collection filter limitation that provides authorization may be done on paper as authorization may be given in the form of an agreement or permission slip, which can be on paper.  That two different subsets (chosen groupings, can be done mentally), of the plurality of types of system status information are collected is also a mental process.  Organizing information is a judgment that can be made mentally.  There is nothing under a broadest reasonable interpretation that is inherently technical about authorization.  Then, customer status identifiers can be removed either mentally (forgetting) or through erasure, if the information were on paper.  Then a determination can be made to determine whether information was received from a customer through the mental step of double checking.  
The mental process is explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or 

Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 9, and 15 mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this 
Claim 1 has the following additional elements:
Performing a data step automatically by a computer processor system
Executing a computer implemented collection module; collection modules; collection modules collect different information.  
Claim 9 has the following additional elements:
a memory having computer readable instructions; and
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
automatically by at least one of the one or more processors
Executing a computer implemented collection module; collection modules; collection modules collect different information.  
Claim 15 has the following additional elements
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
automatically by the processor
Executing a computer implemented collection module; collection modules; collection modules collect different information.  
Alice, Versata.  Though Applicant amended the claim to perform a step "automatically," performing automatic steps is what computer programs are designed to do, particularly by Applicant's filing date.  The other elements are merely processors and media which all generic computers have.  Collection modules, which could be software that collects data, is an "apply it" limitation because it is similar to monitoring audit log data which was found to be an applied use of a computer.  See FairWarning IP, LLC v. Iatric Sys, MPEP 2106.05(f)(2).  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  After a second look, the additional elements in combination amount to no more than routine steps performed on a generic computer.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
Per claims 3, 5-7, 10, 12-14, 17, 19, and 20, the claims further detail the data analysis, kinds of data, and impetus for performing the analysis, which further details the abstract idea of claims 1, 8, and 15.  
Per claims 4, 11, and 18, the step of performing automatically, the steps for the customer, which is a part of the abstract idea, is a further limitation that generic computers are to be used.  This analysis mirrors what was shown above where Applicant amended the independent claims with a "collecting" "automatically" step.  Generic computers are capable and expected to perform automatic actions and therefore this is mere instructions to apply the abstract idea to a computer.  Alternatively, this is mere data gathering because it just states that data is gathered, automatically, without more, and the abstract idea and inventive concept requires data.  This is therefore insignificant extra solution activity.  See MPEP 2106.05(g).  This would further be taught to be sending or receiving data over a network, or similar to presenting 
Therefore, claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC 101.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al., US PGPUB 2017/0339178 A1 ("Mahaffey") in view of Fedtke et al., US PGPUB 2009/0282036 A1 ("Fedtke"), further in view of Patchava et al., US PGPUB 2011/0231361 A1 ("Patchava").
Per claims 1, 8, and 15, which are similar in scope, Mahaffey teaches
method in par 010; Mahaffey teaches per claim 8 specifically a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising in par 049; Mahaffey teaches per a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising in par 050.  
Mahaffey then teaches, per claims 1, 8, and 15, collecting, automatically by the processor, system status information about a plurality of computer systems of a plurality of customers executing a computer implemented collection module that provides in par 0121 where computing devices (plural) send observation data responsive to policies.  Observation data includes "device events, states, state changes, configuration" which teach specific instances of system status information.  See par 0121:  "receiving from the computing devices observation data responsive to the first policies (step 1015)."  This happens automatically because the observation data is received 'responsive' to the first policies.  There is no other action that determines the information received (receiving is equivalent to collecting) and therefore, because it is due to policies, it is automatic.  
Mahaffey then teaches the system status information comprising a plurality of types of system status information, in par 0122 where as shown above there are multiple kinds of system status information, see par 0122: "Observations can include 
Mahaffey then teaches provides at least a subset of the plurality of types of system status information in par 0121, where the computing devices (plural) send according to par 0122 a combination of the observation data.  See par 0121: "receiving from the computing devices observation data responsive to the first policies (step 1015)"; and par 0122, "combinations of these."  That a module provides system status information is taught in par 083 where "modules" perform the monitoring (teaching collection), evaluation, and response.  See par 083: "FIG. 6 further shows the internal subsystem modules or components that may be included in a monitoring, evaluation, and response system. These modules include a monitor 620, models 625, and a policy manager 630. These modules are functional entities where the implementation of the functions may vary. For example, in some cases, the monitor and policy manager are combined into one code module. In other cases, the monitor and policy manager reside in separate code modules."
Mahaffey then teaches each of the collection filters providing authorization for the collection modules to access the at least a subset of the plurality of types of system status information in par 0119 where a filter is a part of the analysis server:  "The analysis server includes a baseline generator 770, anomaly evaluation component 775, context ontology 778, and filter 781."   Filters are further taught in pars 0193-0195 where "any particular measurable or observable item on a device, or for combinations of such items," teach that a subset of the plurality of types of system status information that may be collected.  That the collection is authorized is taught in pars 0191-0192 
Mahaffey then teaches performing, by the computer processor, for a customer of the plurality of customers: in par 0121, where activity associated with a first computing device is outside of the norm:  See par 0121: "determining that activity associated with a first computing device is outside the norm (step 1025)."  This takes place by the servers performing the monitoring as taught in pars 0118-0119, therefore, processor (server teaches processor).
Mahaffey then teaches determining, based at least in part on a collection filter corresponding to the customer, whether a type of the plurality of types of system status information was received from the customer in par 0314, where an anomaly is determined from an individual device.  See par 0314: "Then, data gathered from an individual herd device may be compared to the determined herd characteristics or norms, in this example the presence of the shared filed. If that comparison detects that the individual herd device is somehow anomalous in comparison to the herd, e.g., the device is missing the certain firmware files, or that the certain firmware files are hidden, that detected anomaly constitutes a possible indicator that the device is compromised."  Because this is determining an anomaly, which is more specifically but, critically, inherent in determining that something was received, the filter is used at least in part because as shown in par 0195, the filters are used for "any particular measurable or observable item" on a device in order to use probabilities to determine a yes or no to an event that occurred.  An event would include the anomaly, because an anomaly is a species of event, and therefore, the filter is used to determine that data is received.
Mahaffey then teaches based at least in part in determining that the type of system status information was received from the customer: determining a trend in the type of system status information that was received from the customer, the trend determined based at least in part on system status information received from at least one other of the plurality of customers in par 0319, where an operation from a particular device is compared to operations of 'other devices of the herd.'  This teaches trend in type of system status information received from the customer, based at least in part on system status information received from at least one other of the plurality of customers because the particular device is compared to the plurality of devices in the 'herd,' which under a broadest reasonable interpretation is a trend because the act of comparing one device to other devices shows how common or uncommon the 'operations' are for a device.  The operations themselves are the type of system status information.  See par 0319: "In an embodiment, a probe of normal case behavior includes performing a normal case operation on a particular device and detecting whether the behavior and results from the device correspond to those 
Mahaffey then teaches providing the trend to the customer in par 0270, where a notification is sent, which teaches 'trend' because the notification specifically communicates that there is a problem or a distinction between the singular device and the 'herd.'  See par 0270: "The server, however, knows what the herd looks like. That is, the server can identify what the difference between that and the herd is. The system can obtain the actual change from the client, analyze what the actual delta between the binaries are, and have a report on what the changed functionality was. There can be alerts, notifications to user, to admin, etc."
	Mahaffey further teaches comparing the trend to the system status information collected from the customer and providing a recommendation to the customer based at least in part on the comparing in par 0271 where a 'flag' of a 'suspicious' device kernel modification is sent to a user.  This under a broadest reasonable interpretation is a recommendation to a customer because it provides information that the user can use to fix a device.  See par 0271: "[a]s another example, the difference between the device and the herd can be that the device kernel has been modified, and there are three new capabilities in the kernel, that allow it to make network connections. There can be a determination of three new such capabilities. That 
Mahaffey does not teach removing customer identifiers from the received system status information.
Fedtke teaches anonymizing a dump file.  See abstract.  A dump file includes log files which show computer activity.  See par 003.
Fedtke teaches removing customer identifiers from the received system status information in par 023 where the dump/log information is anonymized by an anonymizer based on a knowledge base that identifies a particular kind of dump file to anonymize without altering the dump file.  See par 023: "An anonymized dump/log file is then created which may also be stored in the dump file storage 111. Knowledge base 112 may include a variety of information that can be used by the dump file anonymizer 110. For example, knowledge base 112 may include certain information that identifies a type of a particular dump file so that the dump file anonymizer 110 would not alter the technical infrastructure of the original dump file. As a result, after the anonymization, a utility associated with the original dump file (e.g., debugger or log viewer) is still able to process the anonymized dump file, although certain confidential and/or specific information has been anonymized."
It would have been obvious before the effective filing date of the claimed invention to modify the trend of system status information from one customer to a plurality of customers teaching of Mahaffey with the removing customer identifiers from received system status information teaching of Fedtke because Fedtke teaches in par 
Mahaffey does not teach [a collection module] based on a collection filter set up by and corresponding to each of the plurality of customers, each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected; at least two of the collection modules provide different subsets of the plurality of types of system status information 
Patchava teaches a security application dashboard system.  See abstract.
Patchava teaches [a collection module] based on a collection filter set up by and corresponding to each of the plurality of customers, each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected in Figs 11 and 12, and pars 0178 and 0197.  First, a collection filter is taught because in Fig 11 a "Computer Name" and an "OS Username" can be filtered.  This teaches a collection filter set up by and corresponding to each of the plurality of customers because the OS Username customer as these are users of a system that is monitored by "Mobility as a Service" (see Fig 11, top of Fig 11).  Patchava then teaches each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected in Fig 11 where the subset of a plurality of types of system status information include Anti-Virus, Anti-Spyware, Zero Day Threat Protection, and personal Firewall.  These teach under a broadest reasonable interpretation system status information because they are software that protects a system.  Patchava then teaches at least two of the collection modules provide different subsets of the plurality of types of system status information in Fig 12 where Anti Virus Definition, which as indicated in the column is the latest update of the anti virus software, may be filtered and at any rate is collected and are different subsets because they are a part of the anti virus software, but of different definitions (different groups means different subsets).  There are at least two because as shown in Fig 12 there are more than two:  There is, for example:  10/23/2009 rev.2 and 10/24/2009 rev.19, among others.
Finally, under a broadest reasonable interpretation in light of the specification, the different definitions of anti virus software teach system status information because in par 025 "system status information" includes "software/hardware versions in use," and the Anti Virus (itself software) Definition (is a version in use).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the multiple system monitoring teaching of Mahaffey, as modified by Fedtke, with the collection module and filtering teaching of Patchava because Patchava teaches that " a customer IT user a consolidated view to 
	Per claims 5, 12, and 19, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey further teaches the performing is performed for each of the plurality of types of system status information in par 0122 where combinations of the different device events, states, changes, etc, can be monitored, which teaches each of the plurality of types of system status information because if the combination of observations is taken, then each of the plurality of types are observed.
	Per claims 6, 13, and 20, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey further teaches the plurality of types of system status information comprises two selected from the group consisting of: system configuration, system workload, system throughput, system environmental characteristics, system update, system known failure, and system down time in par 0122 where "configuration" and "geographic location of device during such activity" are taught, which teach configuration and system environmental characteristics, respectively, because where a device is the system's environment, in a broadest reasonable interpretation.
	Per claims 7 and 14, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1 and 8, above.  Mahaffey further teaches the trend comprises one selected from the group consisting of: an average, a range, a minimum, a maximum, and a percentage in par 0139 where an average or a mean is taught.
Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al., US PGPUB 2017/0339178 A1 ("Mahaffey") in view of Fedtke et al., US PGPUB 2009/0282036 A1 ("Fedtke"), further in view of Patchava et al., US PGPUB 2011/0231361 A1 ("Patchava"), in further view of Spiro et al., US PGPUB 2018/0174067 A1 ("Spiro").  
	Per claims 3, 10, and 17, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey does not teach the performing is based at least in part on receiving a request from the customer for the trend related to the type of system status information.  
	Spiro teaches a method of determining a fault probability for a machine.  See par 004.  
the performing is based at least in part on receiving a request from the customer for the trend related to the type of system status information in par 0226 where the user can (see Fig 19) use a slide (see item 119) to determine the period of time that a fault probability will occur.  The fault probability is based on a machine learning or weighted average model based on a training set, see par 0225.  Therefore, under a broadest reasonable interpretation the act of sliding a time period is a request from a customer for the trend related to the type of system status information because, further, in par 0227, the probability metric is calculated for each fault type.  
	It would have been obvious to one ordinarily skilled in the art to modify the trend of system status information from one customer to a plurality of customers teaching of Mahaffey in combination with Fedtke with the receiving a request from the customer for the trend related to the type of system status information to perform the trend teaching of Spiro because one would be motivated to provide User adjustable information as taught by Spiro so that various probabilities can be determined for the different fault types.  Spiro's teaching is the particular problem to be solved because it enables a customer to adjust and customize the information reported, information which is generated by Mahaffey's teaching.  One would further have a reasonable expectation of success because Mahaffey deals with computer devices and Spiro's GUI teaching is something enabled on a computer.  For these reasons, one would be motivated to modify Mahaffey with Spiro.  
Per claims 4, 11, and 18, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey does not teach the performing is performed automatically on a periodic basis for each of the plurality of customers.
Spiro teaches the performing is performed automatically on a periodic basis for each of the plurality of customers in par 097, where parameter values are measured for a plurality of sensors in regular intervals, which teaches performing automatically on a periodic basis.  See par 097: "Each sensor log 53 (e.g., 53a, 53b, 53c) may include a time series of parameter values measured by one or more sensors 19. The sensors 19 may include all of the sensors 19 on the ship 15a, all the sensors 19 associated with one or more subsystems 18, or any other combination of sensors 19. A sensor log 53 may include parameter values measured by a single sensor 19. Parameter values measured by one or more sensors 19 may be measured at equal intervals, or may be measured in response to triggering messages or events. Each sensor 19 may measure parameter values at a rate or interval specific to that sensor 19, to a type of sensor 19 or to a sub-system 18."  That this happens for a plurality of customers is taught in par 083 where a plurality of ships are monitored.   
Therefore, claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC 103.  
Response to Arguments 
35 USC 101
Applicant first argues that collecting system status information is similar to rearranging icons on a GUI based on an amount of use of each icon.  However, Applicant's claims have nothing similar to the act of rearranging icons on a GUI, which is done automatically in the example.  Instead, Applicant merely provides the results of the action to a customer.  This is the act of collecting, analyzing, and presenting 
To that argument, Applicant argues that the claims are directed to a "vast amount of system status information" and "a large number of customers each having a large number of computer systems."  However, Applicant's claims are not tailored to these dimensions and the broadest reasonable interpretation includes merely a few computer systems and a few pieces of system status data.  Applicant's arguments are noted but Examiner must interpret the claims under the broadest reasonable interpretation standard.  Further, the specification citations which show some examples of what information could be, as seen in par 017, do not define that system status information is "vast" to the point of Applicant reciting technical, not mental processes.
Applicant then argues that the collection module cannot be a mental process: Examiner agrees.  This nonce term refers to the collection activities in the specification and is reasonably interpreted as software performing the functions of the abstract idea, an "apply it" limitation.  Therefore, it is an additional element that is not a practical application nor significantly more than the abstract idea.
For these reasons, the 101 rejection is maintained.
35 USC 103
Applicant has amended the claims requiring further search and consideration.  After further search and consideration, new art has been applied to limitations argued by Applicant and therefore the arguments about Mahaffey are moot.  The 103 rejection is maintained as written above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689